DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3.	Applicant's arguments, filed on February 1, 2021, with respect to objections to claim 10 have been considered and are persuasive. Objections to claim 10 have been withdrawn.
4.	Applicant’s arguments regarding rejection of claims 1, 5-10, and 14-26 under 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to any combination of the references being used in the current rejection. Examiner has applied Yang ‘018 (US 2015/0119018), Frenger ‘525 (US 2012/0252525), Wild ‘026 (US 2015/0005026), Kim ‘115 (WO 2007/021115), Jiang ‘689 (US 2017/0302689), Overton ‘749 (US 2008/0177749), Wu ‘041 (US 2003/0050041), Hyun ‘975 (US 2013/0183975), and Koo ‘672 (US 2014/0198672), to clearly teach the amended limitations in claims 1, 5-10, and 14-26.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a limitation containing alternative language, “wherein the test result is derived by a communication between the mobile radio device, the at least one further mobile radio device, the base station, and/or the mobile radio provider,” in lines 8-10. In one of the alternatives, namely “wherein the test result is derived by a communication between the mobile radio device, the at least one further mobile radio device, the base station, or the mobile radio provider,” it is unclear which two of the recited entities (i.e., mobile radio device, further mobile radio device, base station, mobile radio provider) communicate with each other.
For purposes of examination, the examiner’s interpretation is “wherein the test result is derived by a communication between the mobile radio device and the at least one further mobile radio device,” in claim 1, lines 8-10. Whether the intent is for the limitation “wherein the test result is derived by a communication between the mobile radio device, the at least one further mobile radio device, the base - mobile radio provider” to be “wherein the test result is derived by 
Claim 10 recites a limitation “wherein the test result is derived by way of a communication between the mobile radio device, the at least one further mobile radio device, the base station, or the mobile radio provider,” in lines 7-9. It is unclear which two of the recited entities (i.e., mobile radio device, further mobile radio device, base station, mobile radio provider) communicate with each other.
For purposes of examination, the examiner’s interpretation is “wherein the test result is derived by way of a communication between the mobile radio device and the at least one further mobile radio device,” in claim 10, lines 7-9. Whether the intent is for the limitation “wherein the test result is derived by way of a communication between the mobile radio device, the at least one further mobile radio device, the base station, or the mobile radio provider” to be “wherein the test result is derived by way of a communication between the mobile radio device and the at least one further mobile radio device,” or not, correction is required for claim 10 to be definite.

Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

8.	Claims 1, 8-10, 19-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jong ‘118 (KR20140118118, “Jong ‘118”; copy of IP.com English machine translations provided, cited in PTO 892; all citations below are to the IP.com machine translation), in view of Sawamoto ‘165 (US 2012/0108165, “Sawamoto ‘165”), further in view of Cho ‘167 (US 2013/0281167, “Cho ‘167”), and further in view of Yang ‘018 (US 2015/0119018, “Yang ‘018”).
Regarding claim 1, Jong ‘118 discloses a mobile radio device for communication in a mobile radio network (page 2, para 9 and 11, page 3, para 3; relay device on a vehicle, in a wireless network):
wherein the mobile radio device is configured in order to operate in a mobile radio network and to communicate by way of mobile radio signals which are allocated to the mobile radio device (page 2, para 9 and 11; relay device receives signals and information from other devices in the wireless network), 
wherein the mobile radio device is further amplifying, as a function of a test result, mobile radio signals between a base station and at least one further mobile radio device (page 2, para 9 and 11, page 3, para 3 and 8; relay device amplifies an uplink signal received from a mobile terminal and a downlink signal received from a base station, based on received signal strength indicator (RSSI) information from the mobile terminal), 
wherein the test result is derived by a communication between the mobile radio device, the at least one further mobile radio device, the base station, and/or the mobile radio provider (page 2, para 9 and 11, page 3, para 3 and 8; relay device amplifies an uplink signal received from a mobile terminal and a downlink signal received from a base station, based on received RSSI information from the mobile terminal),
page 2, para 9 and 11, page 3, para 3 and 8; relay device amplifies an uplink signal received from a mobile terminal and a downlink signal received from a base station, based on received RSSI information from the mobile terminal; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), the base station, and/or the mobile radio provider.  
Although Jong ‘118 teaches wherein the mobile radio device is further amplifying, as a function of a test result, mobile radio signals between a base station and at least one further mobile radio device, Jong ‘118 does not specifically disclose the mobile radio device is further amplifying mobile radio signals in order to improve a reception quality and/or transmission quality of the mobile radio signals. 
Sawamoto ‘165 teaches the mobile radio device is further amplifying mobile radio signals in order to improve a reception quality and/or transmission quality of the mobile radio signals (para 49; reception quality of a mobile station is improved by signal amplification at a relay station; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jong ‘118’s mobile radio device for communication in a mobile radio network, to include Sawamoto ‘165’s signal amplification in order to improve reception quality. The motivation for doing so would have been to address the problem of the relay station being a source of interference (Sawamoto ‘165, para 4).
Although Jong ‘118 in combination with Sawamoto ‘165 teaches wherein the mobile radio device is further amplifying, as a function of a test result, mobile radio signals between a base station and at least one further mobile radio device, in order to improve a reception quality and/or transmission quality of the mobile radio signals, Jong ‘118 in combination with Sawamoto 
In a similar field of endeavor, Cho ‘167 teaches wherein the mobile radio device is further configured to select between amplifying or preventing from amplifying, as a function of a test result, mobile radio signals (para 49-50 and 62-63; base station determines power control information based on measured received signal strength, where the power control information instructs the mobile station to increase or decrease its transmit power; thus, the base station selects between amplifying or preventing from amplifying the mobile station’s transmit signal, based on the measured received signal strength).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined mobile radio device for communication in a mobile radio network of Jong ‘118 and Sawamoto ‘165, to include Cho ‘167’s base station that determines whether to amplify or not amplify the mobile station’s transmit power. The motivation for doing so would have been to address the need for an improved apparatus for matching antenna impedance in a wireless communication system (Cho ‘167, para 7).
Although Jong ‘118 in combination with Sawamoto ‘165 and Cho ‘167 teaches wherein the test result is dependent on at least one parameter which is allocated to the mobile radio device, the further mobile radio device, the base station, and/or the mobile radio provider, Jong ‘118 in combination with Sawamoto ‘165 and Cho ‘167 does not specifically disclose wherein the result is dependent on at least one parameter, the  at least one parameter comprising an item of energy supply information, an accumulator status, an accumulator service life, a release information item, an item of manufacturer information, an operating system identifier, a customer specification, an identifier for the mobile radio provider, a credit points level, an 
Yang ‘018 teaches wherein the result is dependent on at least one parameter, the  at least one parameter comprising an item of energy supply information, an accumulator status, an accumulator service life, a release information item, an item of manufacturer information, an operating system identifier, a customer specification, an identifier for the mobile radio provider (para 4 and 15-16; trigger message contains information of the network operator in the environment where a mobile terminal currently is; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), a credit points level, an account balance, an approval status, a data volume, a provision time, a utilization time, and/or a user input.  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined mobile radio device for communication in a mobile radio network of Jong ‘118, Sawamoto ‘165, and Cho ‘167, to include Yang ‘018’s trigger message that contains information of the network operator in the environment where a mobile terminal currently is. The motivation for doing so would have been to address the problem of unavailable user functions in networks of certain regions (Yang ‘018, para 4-5).
Regarding claim 10, Jong ‘118 discloses a method for amplification of mobile radio signals by means of a mobile radio device (page 2, para 9 and 11, page 3, para 3 and 8; relay device on a vehicle, in a wireless network, performs the method of amplifying an uplink signal received from a mobile terminal and a downlink signal received from a base station) comprising:
as a function of a test result, initializing amplification of mobile radio signals by means of a mobile radio device, wherein the mobile radio signals are mobile radio signals between a base station and at least one further mobile radio device (page 2, para 9 and 11, page 3, para 3 and 8; relay device on a vehicle, in a wireless network, performs the method of amplifying an uplink signal received from a mobile terminal and a downlink signal received from a base station, based on received RSSI information from the mobile terminal)4, 
wherein the test result is derived by way of a communication between the mobile radio device, the at least one further mobile radio device, the base station, or the mobile radio provider (page 2, para 9 and 11, page 3, para 3 and 8; relay device amplifies an uplink signal received from a mobile terminal and a downlink signal received from a base station, based on received RSSI information from the mobile terminal),
wherein the test result is dependent on at least one parameter which is allocated to the mobile radio device, the further mobile radio device (page 2, para 9 and 11, page 3, para 3 and 8; relay device amplifies an uplink signal received from a mobile terminal and a downlink signal received from a base station, based on received RSSI information from the mobile terminal; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), the base station, and/or the mobile radio provider.  
Although Jong ‘118 teaches initializing amplification of mobile radio signals by means of a mobile radio device, Jong ‘118 does not specifically disclose amplification of mobile radio signals by means of a mobile radio device in order to improve reception quality and/or transmission quality of the mobile radio signals of the at least one further mobile radio device. 
Sawamoto ‘165 teaches amplification of mobile radio signals by means of a mobile radio device in order to improve reception quality and/or transmission quality of the mobile radio signals of the at least one further mobile radio device (para 49; reception quality of a mobile station is improved by signal amplification at a relay station; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Sawamoto ‘165, para 4).
Although Jong ‘118 in combination with Sawamoto ‘165 teaches as a function of a test result, initializing amplification of mobile radio signals by means of a mobile radio device, wherein the mobile radio signals are mobile radio signals between a base station and at least one further mobile radio device, in order to improve reception quality and/or transmission quality of the mobile radio signals of the at least one further mobile radio device, Jong ‘118 in combination with Sawamoto ‘165 does not specifically disclose as a function of a test result, selecting between preventing amplification and initializing amplification of mobile radio signals by means of a mobile radio device.
In a similar field of endeavor, Cho ‘167 teaches as a function of a test result, selecting between preventing amplification and initializing amplification of mobile radio signals by means of a mobile radio device (para 49-50 and 62-63; base station determines power control information based on measured received signal strength, where the power control information instructs the mobile station to increase or decrease its transmit power; thus, the base station selects between preventing amplification or initializing amplification of the mobile station’s transmit signal, based on the measured received signal strength).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for the amplification of mobile radio signals of Jong ‘118 and Sawamoto ‘165, to include Cho ‘167’s base station that determines whether to amplify or not amplify the mobile station’s transmit power. The motivation for doing so would have been to address the need for an improved Cho ‘167, para 7).
Although Jong ‘118 in combination with Sawamoto ‘165 and Cho ‘167 teaches wherein the test result is dependent on at least one parameter which is allocated to the mobile radio device, the further mobile radio device, the base station, and/or the mobile radio provider, Jong ‘118 in combination with Sawamoto ‘165 and Cho ‘167 does not specifically disclose wherein the result is dependent on at least one parameter, the  at least one parameter comprising an item of energy supply information, an accumulator status, an accumulator service life, a release information item, an item of manufacturer information, an operating system identifier, a customer specification, an identifier for the mobile radio provider, a credit points level, an account balance, an approval status, a data volume, a provision time, a utilization time, and/or a user input.  
Yang ‘018 teaches wherein the result is dependent on at least one parameter, the  at least one parameter comprising an item of energy supply information, an accumulator status, an accumulator service life, a release information item, an item of manufacturer information, an operating system identifier, a customer specification, an identifier for the mobile radio provider (para 4 and 15-16; trigger message contains information of the network operator in the environment where a mobile terminal currently is; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), a credit points level, an account balance, an approval status, a data volume, a provision time, a utilization time, and/or a user input.  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for the amplification of mobile radio signals of Jong ‘118, Sawamoto ‘165, and Cho ‘167, to include Yang ‘018’s trigger message that contains information of the network operator in the environment where a mobile terminal currently is. The motivation for doing so would have been Yang ‘018, para 4-5).
Regarding claim 8, Jong ‘118 in combination with Sawamoto ‘165, Cho ‘167, and Yang ‘018 discloses all the limitations with respect to claim 1, as outlined above.
Further, Jong ‘118 teaches a base station, configured for co-operation with a mobile radio device according claim 1, wherein the base station (BS) is configured in such a way as to allow for the deriving of the test result by way of a communication between the mobile radio device and the base station (page 2, para 9 and 11, page 3, para 3, 5, and 8; relay device amplifies an uplink signal received from a mobile terminal and a downlink signal received from a base station, based on received RSSI information from the mobile terminal, where the RSSI information is of the downlink signal received from the base station through the relay device; thus, the RSSI information is derived by way of communication between the relay device and the base station, as part of the communication between the mobile terminal and the base station).  
Regarding claim 9, Jong ‘118 in combination with Sawamoto ‘165, Cho ‘167, and Yang ‘018 discloses all the limitations with respect to claim 8, as outlined above.
Further, Jong ‘118 teaches transmitter network comprising at least one base station according to claim 8 (page 2, para 9 and 11; relay device receives signals and information from other devices in the wireless network, including the base station).  
Regarding claim 19, Jong ‘118 in combination with Sawamoto ‘165, Cho ‘167, and Yang ‘018 discloses all the limitations with respect to claim 1, as outlined above.
Further, Yang ‘018 teaches wherein the at least one parameter comprises the release information item (para 16; trigger message contains the model of the mobile terminal).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined mobile radio device for communication in a mobile radio network of Jong ‘118, Sawamoto ‘165, Cho ‘167, and Yang Yang ‘018, para 4-5).
Regarding claim 20, Jong ‘118 in combination with Sawamoto ‘165, Cho ‘167, and Yang ‘018 discloses all the limitations with respect to claim 1, as outlined above.
Further, Yang ‘018 teaches wherein the at least one parameter comprises the item of manufacturer information (para 16; trigger message contains manufacturer information of the mobile terminal).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined mobile radio device for communication in a mobile radio network of Jong ‘118, Sawamoto ‘165, Cho ‘167, and Yang ‘018, to include Yang ‘018’s trigger message that contains manufacturer information of the mobile terminal. The motivation for doing so would have been to address the problem of unavailable user functions in networks of certain regions (Yang ‘018, para 4-5).
Regarding claim 23, Jong ‘118 in combination with Sawamoto ‘165, Cho ‘167, and Yang ‘018 discloses all the limitations with respect to claim 1, as outlined above.
Further, Yang ‘018 teaches wherein the at least one parameter comprises the identifier for the mobile radio provider (para 4 and 15-16; trigger message contains information of the network operator in the environment where a mobile terminal currently is).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined mobile radio device for communication in a mobile radio network of Jong ‘118, Sawamoto ‘165, Cho ‘167, and Yang ‘018, to include Yang ‘018’s trigger message that contains information of the network operator in the environment where a mobile terminal currently is. The motivation for doing so would have been to address the problem of unavailable user functions in networks of certain regions (Yang ‘018, para 4-5).
	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jong ‘118, in view of Sawamoto ‘165, further in view of Cho ‘167, further in view of Yang ‘018, and further in view of Martin ‘354 (US 2018/0035354, “Martin ‘354”).
Regarding claim 5, Jong ‘118 in combination with Sawamoto ‘165, Cho ‘167, and Yang ‘018 discloses all the limitations with respect to claim 1, as outlined above.
However, Jong ‘118 in combination with Sawamoto ‘165, Cho ‘167, and Yang ‘018 does not specifically disclose wherein the mobile radio device is configured such as to transfer the mobile radio signals, which are allocated to the at least one further mobile radio device, to a third mobile radio device and/or to a WiFi system.
Martin ‘354 teaches wherein the mobile radio device is configured such as to transfer the mobile radio signals, which are allocated to the at least one further mobile radio device, to a third mobile radio device (FIG. 7, para 27; out-of-coverage UE transfers signals from an in-coverage UE acting as a relay to another in-coverage UE acting as a relay; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art) and/or to a WiFi system.  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined mobile radio device for communication in a mobile radio network of Jong ‘118, Sawamoto ‘165, Cho ‘167, and Yang ‘018, to include Martin ‘354’s UE transferring signals from one relay UE to another relay UE. The motivation for doing so would have been to address the problem of it not being possible to compare measurements from a source relay UE to a target relay UE, because in-coverage UEs may not always be transmitting a downlink signal (Martin ‘354, para 26).
10.	Claims 6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jong ‘118, in view of Sawamoto ‘165, further in view of Cho ‘167, further in view of Yang ‘018, and further in view of Tobin ‘033 (US 2017/0180033, “Tobin ‘033”).
Regarding claim 6, Jong ‘118 in combination with Sawamoto ‘165, Cho ‘167, and Yang ‘018 discloses all the limitations with respect to claim 1, as outlined above.
However, Jong ‘118 in combination with Sawamoto ‘165, Cho ‘167, and Yang ‘018 does not specifically disclose wherein the mobile radio device is equipped with an application for an administration of an amplification of mobile radio signals.
Tobin ‘033 teaches wherein the mobile radio device is equipped with an application for an administration of an amplification of mobile radio signals (para 56; mobile device amplifies mobile radio signals using a software application).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined mobile radio device for communication in a mobile radio network of Jong ‘118, Sawamoto ‘165, Cho ‘167, and Yang ‘018, to include Tobin ‘033’s UE software application for signal amplification. The motivation for doing so would have been to implement signal amplification by a secondary mobile device to improve reception for a primary mobile device (Tobin ‘033, para 7-8).
  Regarding claim 14, Jong ‘118 in combination with Sawamoto ‘165, Cho ‘167, and Yang ‘018 discloses all the limitations with respect to claim 10, as outlined above.
However, Jong ‘118 in combination with Sawamoto ‘165, Cho ‘167, and Yang ‘018 does not specifically disclose a software module for carrying out the method according to claim 10.
Tobin ‘033 teaches a software module for carrying out the method according to claim 10 (para 33-34 and 56; mobile device amplifies mobile radio signals and includes a processor implemented in hardware and software).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined mobile radio device for communication in a mobile radio network of Jong ‘118, Sawamoto ‘165, Cho ‘167, and Yang ‘018, to include Tobin ‘033’s UE mobile device that includes a processor implemented in hardware and software. The motivation for doing so would have been to implement signal Tobin ‘033, para 7-8).
 Regarding claim 15, Jong ‘118 in combination with Sawamoto ‘165, Cho ‘167, and Yang ‘018 discloses all the limitations with respect to claim 10, as outlined above.
However, Jong ‘118 in combination with Sawamoto ‘165, Cho ‘167, and Yang ‘018 does not specifically disclose a server configured for carrying out the method according to claim 10.
Tobin ‘033 teaches a server configured for carrying out the method according to claim 10 (para 33-34 and 56; mobile device amplifies mobile radio signals and includes a processor).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined mobile radio device for communication in a mobile radio network of Jong ‘118, Sawamoto ‘165, Cho ‘167, and Yang ‘018, to include Tobin ‘033’s UE mobile device that includes a processor. The motivation for doing so would have been to implement signal amplification by a secondary mobile device to improve reception for a primary mobile device (Tobin ‘033, para 7-8).
11.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jong ‘118, in view of Sawamoto ‘165, further in view of Cho ‘167, further in view of Yang ‘018, and further in view of Delsol ‘114 (US 2015/0230114, “Delsol ‘114”).
Regarding claim 7, Jong ‘118 in combination with Sawamoto ‘165, Cho ‘167, and Yang ‘018 discloses all the limitations with respect to claim 1, as outlined above.
However, Jong ‘118 in combination with Sawamoto ‘165, Cho ‘167, and Yang ‘018 does not specifically disclose wherein the mobile radio device is a mobile radio telephone, a laptop, a notebook, a tablet-PC, a smartphone, or a device provided with a subscriber identifier for operating in a mobile radio network.
Delsol ‘114 teaches wherein the mobile radio device is a mobile radio telephone (FIG. 1, para 164; relay UEs are mobile telephones operating as UEs; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), a laptop, a notebook, a tablet-PC, a smartphone, or a device provided with a subscriber identifier for operating in a mobile radio network.  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined mobile radio device for communication in a mobile radio network of Jong ‘118, Sawamoto ‘165, Cho ‘167, and Yang ‘018, to include Delsol ‘114’s relay UE being a mobile telephone. The motivation for doing so would have been to implement a UE-based relaying function (Delsol ‘114, para 11).
12.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jong ‘118, in view of Sawamoto ‘165, further in view of Cho ‘167, further in view of Yang ‘018, and further in view of Frenger ‘525 (US 2012/0252525, “Frenger ‘525”).
Regarding claim 16, Jong ‘118 in combination with Sawamoto ‘165, Cho ‘167, and Yang ‘018 discloses all the limitations with respect to claim 1, as outlined above.
However, Jong ‘118 in combination with Sawamoto ‘165, Cho ‘167, and Yang ‘018 does not specifically disclose wherein the at least one parameter comprises the item of energy supply information.
Frenger ‘525 teaches wherein the at least one parameter comprises the item of energy supply information (FIG. 2, para 44; neighboring nodes exchange energy supply information).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined mobile radio device for communication in a mobile radio network of Jong ‘118, Sawamoto ‘165, Cho ‘167, and Yang ‘018, to include Frenger ‘525’s neighboring nodes that exchange energy supply information. The Frenger ‘525, para 2-3).
13.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jong ‘118, in view of Sawamoto ‘165, further in view of Cho ‘167, further in view of Yang ‘018, and further in view of Wild ‘026 (US 2015/0005026, “Wild ‘026”).
Regarding claim 17, Jong ‘118 in combination with Sawamoto ‘165, Cho ‘167, and Yang ‘018 discloses all the limitations with respect to claim 1, as outlined above.
However, Jong ‘118 in combination with Sawamoto ‘165, Cho ‘167, and Yang ‘018 does not specifically disclose wherein the at least one parameter comprises the accumulator status.
Wild ‘026 teaches wherein the at least one parameter comprises the accumulator status (para 73; duration of selection of a transmission mode depends on a change of the accumulator status).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined mobile radio device for communication in a mobile radio network of Jong ‘118, Sawamoto ‘165, Cho ‘167, and Yang ‘018, to include Wild ‘026’s duration of selection of a transmission mode that depends on a change of the accumulator status. The motivation for doing so would have been to control the impact of RF signal transmission on the operation of electronic devices, as well as humans and animals (Wild ‘026, para 6-7).
14.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jong ‘118, in view of Sawamoto ‘165, further in view of Cho ‘167, further in view of Yang ‘018, and further in view of Kim ‘115 (WO 2007/021115, “Kim ‘115”).
Regarding claim 18, Jong ‘118 in combination with Sawamoto ‘165, Cho ‘167, and Yang ‘018 discloses all the limitations with respect to claim 1, as outlined above.
However, Jong ‘118 in combination with Sawamoto ‘165, Cho ‘167, and Yang ‘018 does not specifically disclose wherein the at least one parameter comprises the accumulator service life.
Kim ‘115 teaches wherein the at least one parameter comprises the accumulator service life (page 1:17-19, 4:9-12 and 23-25, and 5:1-6; terminal sends a message to the network to report the terminal’s rechargeable battery leftover life).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined mobile radio device for communication in a mobile radio network of Jong ‘118, Sawamoto ‘165, Cho ‘167, and Yang ‘018, to include Kim ‘115’s terminal that sends a message to the network to report the terminal’s rechargeable battery leftover life. The motivation for doing so would have been to address the need for a terminal and network to communicate information related to battery power and promote longer battery life (Kim ‘115, page 1:20-25 and 2:1-2).
15.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jong ‘118, in view of Sawamoto ‘165, further in view of Cho ‘167, further in view of Yang ‘018, and further in view of Jiang ‘689 (US 2017/0302689, “Jiang ‘689”).
Regarding claim 21, Jong ‘118 in combination with Sawamoto ‘165, Cho ‘167, and Yang ‘018 discloses all the limitations with respect to claim 1, as outlined above.
However, Jong ‘118 in combination with Sawamoto ‘165, Cho ‘167, and Yang ‘018 does not specifically disclose wherein the at least one parameter comprises the operating system identifier.
Jiang ‘689 teaches wherein the at least one parameter comprises the operating system identifier (para 9; network environment data is obtained, including an identifier of an operating system).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined mobile radio device for communication in a mobile radio network of Jong ‘118, Sawamoto ‘165, Cho ‘167, and Yang ‘018, to include Jiang ‘689’s network environment data that includes an identifier of an operating system. The motivation for doing so would have been to improve network security protection efficiency (Jiang ‘689, para 7).
16.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Jong ‘118, in view of Sawamoto ‘165, further in view of Cho ‘167, further in view of Yang ‘018, and further in view of Overton ‘749 (US 2008/0177749, “Overton ‘749”).
Regarding claim 22, Jong ‘118 in combination with Sawamoto ‘165, Cho ‘167, and Yang ‘018 discloses all the limitations with respect to claim 1, as outlined above.
However, Jong ‘118 in combination with Sawamoto ‘165, Cho ‘167, and Yang ‘018 does not specifically disclose wherein the at least one parameter comprises at least one of the customer specification or the user input.
Overton ‘749 teaches wherein the at least one parameter comprises at least one of the customer specification or the user input (para 27; user inputs parameters; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined mobile radio device for communication in a mobile radio network of Jong ‘118, Sawamoto ‘165, Cho ‘167, and Yang ‘018, to include Overton ‘749’s user input parameters. The motivation for doing so would have Overton ‘749, para 7).
17.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Jong ‘118, in view of Sawamoto ‘165, further in view of Cho ‘167, further in view of Yang ‘018, and further in view of Wu ‘041 (US 2003/0050041, “Wu ‘041”).
Regarding claim 24, Jong ‘118 in combination with Sawamoto ‘165, Cho ‘167, and Yang ‘018 discloses all the limitations with respect to claim 1, as outlined above.
However, Jong ‘118 in combination with Sawamoto ‘165, Cho ‘167, and Yang ‘018 does not specifically disclose wherein the at least one parameter comprises at least one of the credit points level, the account balance, or the approval status.
Wu ‘041 teaches wherein the at least one parameter comprises at least one of the credit points level, the account balance (para 8; customers are given access to a wireless network depending on their prepaid account balance; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), or the approval status.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined mobile radio device for communication in a mobile radio network of Jong ‘118, Sawamoto ‘165, Cho ‘167, and Yang ‘018, to include Wu ‘041’s network access that depends on account balance. The motivation for doing so would have been to address the need for an inexpensive, easy to implement system which provides prepaid access to communication networks (Wu ‘041, para 5).
18.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Jong ‘118, in view of Sawamoto ‘165, further in view of Cho ‘167, further in view of Yang ‘018, and further in view of Hyun ‘975 (US 2013/0183975, “Hyun ‘975”).
Regarding claim 25, Jong ‘118 in combination with Sawamoto ‘165, Cho ‘167, and Yang ‘018 discloses all the limitations with respect to claim 1, as outlined above.
However, Jong ‘118 in combination with Sawamoto ‘165, Cho ‘167, and Yang ‘018 does not specifically disclose wherein the at least one parameter comprises the data volume.
Hyun ‘975 teaches wherein the at least one parameter comprises the data volume (para 90; user-preferred access network is based on data volume).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined mobile radio device for communication in a mobile radio network of Jong ‘118, Sawamoto ‘165, Cho ‘167, and Yang ‘018, to include Hyun ‘975’s user-preferred access network that is based on data volume. The motivation for doing so would have been to address the need for dynamic selection of access network according to a user’s preference and service type (Hyun ‘975, para 7).
19.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Jong ‘118, in view of Sawamoto ‘165, further in view of Cho ‘167, further in view of Yang ‘018, and further in view of Koo ‘672 (US 2014/0198672, “Koo ‘672”).
Regarding claim 26, Jong ‘118 in combination with Sawamoto ‘165, Cho ‘167, and Yang ‘018 discloses all the limitations with respect to claim 1, as outlined above.
However, Jong ‘118 in combination with Sawamoto ‘165, Cho ‘167, and Yang ‘018 does not specifically disclose wherein the at least one parameter comprises at least one of the provision time or the utilization time.
Koo ‘672 teaches wherein the at least one parameter comprises at least one of the provision time (para 10 and 26; network node sends a waiting time parameter to a UE, where the waiting time parameter indicates a time related to provision of an in-device coexistence (IDC) interference solution by the network node; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art) or the utilization time.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined mobile radio device for communication in a mobile radio network of Jong ‘118, Sawamoto ‘165, Cho ‘167, and Yang ‘018, to include Koo ‘672’s provision time for an IDC interference solution. The motivation for doing so would have been to address the issue of unpredictable behavior at UEs in response to IDC interference (Koo ‘672, para 21).

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.0. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474